Exhibit 10.4

AMENDMENT NO. 7 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT

AMENDMENT NO. 7 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of March 31, 2017 (this “Amendment”), between PARLEX 5 FINCO,
LLC, a Delaware limited liability company (“Seller”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Buyer”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of April 4, 2014 (as amended
by that certain Amendment No. 1 to Amended and Restated Master Repurchase and
Securities Contract, dated as of October 23, 2014, as further amended by that
certain Amendment No. 2 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2015, as further amended by that certain
Amendment No. 3 to Amended and Restated Master Repurchase and Securities
Contract, dated as of April 14, 2015, as further amended by that certain
Amendment No. 4 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 11, 2016, as further amended by that certain
Amendment No. 5 to Amended and Restated Master Repurchase and Securities
Contract, dated as of June 30, 2016, as further amended by that certain
Amendment No. 6 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2017, as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”);

WHEREAS, Seller has requested, and Buyer has agreed, to amend the Repurchase
Agreement as set forth in this Amendment and Blackstone Mortgage Trust, Inc.
(“Guarantor”) agrees to make the acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1.    Amendments to Repurchase Agreement.

(a)    The defined terms “Anti-Terrorism Laws” and “Sanctioned Entity”, each as
forth in Article 2 of the Repurchase Agreement, are each hereby deleted in their
entirety.

(b)    Clause (f) of the definition of “Eligible Asset”, as set forth in
Section 2.01 of the Repurchase Agreement, is hereby amended and restated in its
entirety to read as follows:

(f)    with respect to such Asset, none of the Underlying Obligors (and any of
their respective Affiliates) related to such Asset are Sanctioned Targets;



--------------------------------------------------------------------------------

(c)    The defined terms “Funding Expiration Date” and “Requirements of Law”,
each as set forth in Article 2 of the Repurchase Agreement, are each hereby
amended and restated in their entirety to read as follows:

“Funding Expiration Date”: March 13, 2018; provided that, in the event that
Seller requests an extension of the Funding Expiration Date, such request may be
approved or denied by Buyer for any reason or for no reason, as determined in
Buyer’s sole and absolute discretion, and it is expressly acknowledged and
agreed that Buyer has no obligation to consider or grant any such request.

“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including,
without limitation, Environmental Laws, ERISA, Anti-Corruption Laws, Anti-Money
Laundering Laws, Sanctions, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority having proper jurisdiction over such Person or such
Person’s property or assets.

(d)    The following new defined terms “AML Entity”, “Anti-Corruption Law”,
“Anti-Money Laundering Law”, “Investor”, “Sanction” and “Sanctioned Target” are
each hereby added to Section 2.01 of the Repurchase Agreement in correct
alphabetical order:

“AML Entity”: Each of Seller, all Affiliates of Seller, Pledgor, all Affiliates
of Pledgor, Guarantor and all Subsidiaries of Guarantor.

“Anti-Corruption Law”: The U.S. Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act, the Canadian Corruption of Foreign Public Officials
Act or any other anti-bribery or anti-corruption laws, regulations or ordinances
in any jurisdiction in which Seller or any of its Affiliates is located or doing
business.

“Anti-Money Laundering Laws”: The applicable laws or regulations in any
jurisdiction in which Seller or Guarantor is located or doing business that
relate to money laundering, any predicate crime to money laundering or any
financial record keeping and reporting requirements related thereto.

“Investor”: Any Person that either (i) is admitted to Seller as a member in
accordance with the applicable operating agreement or limited liability company
agreement of Seller, or (ii) owns an Equity Interest in Guarantor.

 

-2-



--------------------------------------------------------------------------------

“Sanction” or “Sanctions”: Individually and collectively, any and all economic
or financial sanctions, trade embargoes and anti-terrorism laws, imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by the U.S. Treasury Department Office of Foreign
Assets Control (OFAC), the U.S. State Department, the U.S. Department of
Commerce, or through any existing or future Executive Order, (b) the United
Nations Security Council, (c) the European Union, (d) the United Kingdom, or
(e) any other governmental authorities with jurisdiction over any of the AML
Entities.

“Sanctioned Target”: Any Person, group, sector, territory, or country that is
the target of any Sanctions, including without limitation, any legal entity that
is deemed to be the target of any Sanctions based upon the direct or indirect
ownership or control of such entity by any other Sanctioned Target.

(e)    Section 6.01(d) of the Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:

(d) Buyer has completed to its satisfaction such due diligence (including,
Buyer’s “Know Your Customer”, Anti-Corruption Laws, Sanctions and Anti-Money
Laundering Laws diligence) and modeling as Buyer may require;

(f)    The second and third full sentences of Section 7.06 of the Repurchase
Agreement are hereby amended and restated in their entirety to read as follows:

No AML Entity (i) is in violation of any Sanctions or (ii) is a Sanctioned
Target. The proceeds of any Transaction have not been and will not be used,
directly or indirectly, to fund any operations in, finance any investments or
activities in or make any payments to a Sanctioned Target or otherwise in
violation of Sanctions, Anti-Corruptions Laws or Anti-Money Laundering Laws.

(g)    The following new Sections 7.19 and 7.20 are hereby added to the end of
Article 7 of the Repurchase Agreement in correct numerical order:

Section 7.19    Anti-Money Laundering Laws. and Anti-Corruption Laws. The
operations of each of Seller and Guarantor are, and have been, conducted at all
times in compliance with all applicable Anti-Money Laundering Laws. and
Anti-Corruption Laws. No litigation, regulatory or administrative proceedings of
or before any court, tribunal or agency with respect to any Anti-Money
Laundering Laws or Anti-Corruption Laws have been started or (to its knowledge
and belief, after due inquiry) threatened against any AML Entity.

 

-3-



--------------------------------------------------------------------------------

Section 7.20    Sanctions. No AML Entity (a) is a Sanctioned Target, (b) is
controlled by or is acting on behalf of a Sanctioned Target or (c) is under
investigation for an alleged breach of Sanctions by a governmental authority
that enforces Sanctions. To Seller’s Knowledge, no Investor is a Sanctioned
Target.

(h)    The third full sentence of Section 8.02 of the Repurchase Agreement is
hereby deleted in its entirety.

(i)    The following new Sections 8.12 and 8.13 are hereby added to the end of
Article 8 of the Repurchase Agreement in correct numerical order:

Section 8.12    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

(a)    The proceeds of any Transaction shall not be used, directly or
indirectly, for any purpose which would breach any applicable Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions.

(b)    Seller and Guarantor shall (i) conduct its business in compliance with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions; and
(ii) maintain policies and procedures designed to promote and achieve compliance
with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

(c)    The repurchase of any Purchased Asset or any other payment due to Buyer
under this Agreement or any other Repurchase Document shall not be funded,
directly or indirectly, with proceeds derived from a transaction that would be
prohibited by Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, or
in any manner that would cause Seller, Guarantor or any Affiliates of Seller or
Guarantor to be in breach of any Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions.

(d)    Seller shall conduct or cause to be conducted the requisite due diligence
in connection with the origination or acquisition of each Purchased Asset for
purposes of complying with all applicable Anti-Money Laundering Laws, including
with respect to the legitimacy of the applicable Underlying Obligor and the
origin of the assets used by such Person to purchase the underlying Mortgaged
Property, and will maintain sufficient information to identify such Person for
purposes of such Anti-Money Laundering Laws.

Section 8.13    Compliance with Sanctions. The proceeds of any Transaction
hereunder will not, directly or indirectly, be used to lend, contribute, or
otherwise be made available to any Sanctioned Target or any Person (i) to fund
any activities or business of or with a Sanctioned Target, or (ii) be used in
any manner that would be prohibited by Sanctions or would otherwise cause Buyer
to be in breach of any

 

-4-



--------------------------------------------------------------------------------

Sanctions. Seller and Guarantor shall comply with all applicable Sanctions, and
shall maintain policies and procedures reasonably designed to ensure compliance
with Sanctions. Seller or Guarantor shall notify the Buyer in writing not more
than one (1) Business Day after becoming aware of any breach of Section 7.20 or
this Section 8.13.

(j)    The following new sentence is hereby added to the end of Section 18.15(b)
of the Repurchase Agreement:

Seller and Guarantor shall, promptly upon Buyer’s request, deliver documentation
in form and substance satisfactory to Buyer which Buyer deems necessary or
desirable to evidence compliance with all applicable “know your customer” due
diligence checks.

SECTION 2.    Amendment Effective Date. This Amendment and its provisions shall
become effective on the date first set forth above (the “Amendment Effective
Date”), which is the date that this Amendment was executed and delivered by a
duly authorized officer of each of Seller, Buyer and Guarantor, along with the
delivery of a secretary certificate and bring down letters affirming the
opinions as to corporate, enforceability and bankruptcy matters provided to
Buyer on the Closing Date, each dated as of the Amendment Effective Date.

SECTION 3.    Representations, Warranties and Covenants. Seller hereby
represents and warrants to Buyer, as of the Amendment Effective Date, that
(i) it is in full compliance with all of the terms and provisions and its
undertakings and obligations set forth in the Repurchase Agreement and each
other Repurchase Document to which it is a party on its part to be observed or
performed, and (ii) no Default or Event of Default has occurred or is
continuing. Seller hereby confirms and reaffirms its representations, warranties
and covenants contained in each Repurchase Document to which it is a party.

SECTION 4.    Acknowledgments of Guarantor. Guarantor hereby acknowledges
(a) the execution and delivery of this Amendment and agrees that it continues to
be bound by that certain Guarantee Agreement, dated as of March 13, 2014 (the
“Guarantee Agreement”), made by Guarantor in favor of Buyer, notwithstanding the
execution and delivery of this Amendment and the impact of the changes set forth
herein, and (b) that, as of the date hereof Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guarantee
Agreement and each of the other Repurchase Documents.

SECTION 5.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement, as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, this “Amended and Restated Repurchase Agreement”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement, as
amended by this Amendment.

 

-5-



--------------------------------------------------------------------------------

SECTION 6.    No Novation, Effect of Agreement. Seller and Buyer have entered
into this Amendment solely to amend the terms of the Repurchase Agreement and do
not intend this Amendment or the transactions contemplated hereby to be, and
this Amendment and the transactions contemplated hereby shall not be construed
to be, a novation of any of the obligations owing by Seller, Guarantor or
Pledgor (the “Repurchase Parties”) under or in connection with the Repurchase
Agreement, the Fee Letter, the Pledge Agreement or any of the other Repurchase
Documents to which any Repurchase Party is a party. It is the intention of each
of the parties hereto that (i) the perfection and priority of all security
interests securing the payment of the Repurchase Obligations of the Repurchase
Parties under the Repurchase Agreement and the Pledge Agreement are preserved,
(ii) the liens and security interests granted under the Repurchase Agreement and
the Pledge Agreement continue in full force and effect, and (iii) any reference
to the Repurchase Agreement in any such Repurchase Document shall be deemed to
also reference this Amendment.

SECTION 7.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8.    Expenses. Seller and Guarantor agree to pay and reimburse Buyer
for all out-of-pocket costs and expenses incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer

SECTION 9.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER:

PARLEX 5 FINCO, LLC, a Delaware limited liability company

By:

 

/s/ Douglas Armer

Name:

 

Douglas Armer

Title:

  Managing Director, Head of Capital Markets and Treasurer

 

-7-



--------------------------------------------------------------------------------

BUYER:

WELLS FARGO BANK, N.A., a national banking association

By:

 

/s/ Allen Lewis

Name:

 

Allen Lewis

Title:

 

Managing Director

 

-8-



--------------------------------------------------------------------------------

With respect to the acknowledgments set forth in Section 4 herein:

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation

By:

 

/s/ Douglas Armer

Name:

 

Douglas Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

 

-9-